 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CORNELIUS OLUSEYI OGUNSALU,                         Case No.: 3:17-cv-01766-GPC-AGS
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANT
13   v.                                                  CHARA CRANE’S MOTION TO
                                                         DISMISS FIRST AMENDED
14   OFFICE OF ADMINISTRATIVE
                                                         COMPLAINT; DENYING
     HEARINGS; CALIFORNIA
15                                                       PLAINTIFF’S MOTION TO AMEND
     COMMISSION ON TEACHER
                                                         OR MODIFY JUDGMENT;
16   CREDENTIALING; CALIFORNIA
                                                         DENYING AS MOOT PLAINTIFF’S
     ATTORNEY GENERAL'S OFFICE; ANI
17                                                       MOTION TO COMPEL SERVICE
     KINDALL; CHARA CRANE; & ADAM
                                                         AND DENYING PLAINTIFF’S
18   BERG,
                                                         MOTION FOR ENTRY OF
19                                   Defendants.         DEFAULT JUDGMENT
20
                                                         [ECF Nos. 28, 31, 37, 39]
21
22         Before the Court is Defendant Chara Crane’s motion to dismiss based on
23   prosecutorial immunity which is fully briefed. ECF Nos. 39, 46, 54. Also before the
24   Court is Plaintiff’s fully briefed motion to amend the Court’s judgment in its decision
25   dismissing Defendants Office of Administrative Hearings, California Commission on
26   Teacher Credentialing, Ani Kindall and Adam Berg. ECF Nos. 31, 41, 53. Finally,
27   before the Court is Plaintiff’s motion to compel service on Crane that is not opposed,
28

                                                     1
                                                                               3:17-cv-01766-GPC-AGS
 1   ECF No. 28, and motion to enter default judgment against Crane which is briefed. ECF
 2   No. 37, 50.
 3         Based upon review of the pleadings and the applicable law, and for the reasons
 4   discussed below, the Court GRANTS Defendant Crane’s motion to dismiss and DENIES
 5   Plaintiff’s motion to amend judgment, motion to compel service and motion to enter
 6   default judgment.
 7                                        BACKGROUND
 8   1.    Procedural History
 9         Ogunsalu filed his Complaint in this Court on September 1, 2017. Compl., ECF
10   No. 1. Ogunsalu concurrently filed a motion to proceed in forma pauperis. ECF No. 2.
11   The Court sua sponte dismissed without prejudice the Complaint for failure to state a
12   claim. ECF No. 3. Ogunsalu then filed a Motion for Reconsideration of Court Order
13   Dismissing Plaintiff’s Complaint. ECF No. 4. The Court denied the motion and directed
14   Ogunsalu to file an amended complaint. Order, ECF No. 8.
15         On July 25, 2018, Ogunsalu filed his First Amended Complaint alleging claims
16   under 42 U.S.C. § 1983 and state law against Defendants Office of Administrative
17   Hearings (“OAH”), California Commission on Teacher Credentialing (“CTC”),
18   California Attorney General’s Office (“OAG”), Ani Kindall (“Kindall”), Chara Crane
19   (“Crane”), and Adam Berg (“Berg”). FAC, ECF No. 9. Counts I-VI bring claims under
20   42 U.S.C. § 1983 against all Defendants. Specifically, Counts I and IV advance claims
21   for violation of due process and deprivation of property rights for depriving Ogunsalu of
22   his teaching credentials by contriving false allegations. Count II brings a First
23   Amendment retaliation claim. In Count III, Ogunsalu claims that Defendants conspired
24   to violate his constitutional rights. Under the “stigma-plus doctrine,” Ogunsalu claims in
25   Count V that Defendants defamed him. Count VI brings a claim for intentional infliction
26   of emotional distress. Counts VII and VIII are state law claims for civil conspiracy and
27   intentional infliction of emotional distress as to Berg, Crane, and Kindall.
28

                                                   2
                                                                              3:17-cv-01766-GPC-AGS
 1         In the prayer for relief, Ogunsalu asks the Court to: 1) void the OAH order
 2   revoking his teaching credentials and denying his clear credential application; 2) order
 3   the CTC to reinstate his teaching credentials that were revoked; 3) order the CTC to grant
 4   his clear credential application; 4) order the California Attorney General’s Office to cease
 5   and desist any retaliatory actions against Ogunsalu that are related to the First Amended
 6   Complaint; and 5) award damages.
 7         On November 15, 2018, the Court granted Defendants CTC, OAH, Kindall and
 8   Berg’s motion to dismiss. ECF No. 25. On December 20, 2018, the Court granted
 9   OAG’s motion to dismiss. ECF No. 47.
10   2.    Factual Background
11         a.     The Parties
12         During the 2013-2014 school year, Ogunsalu served as a World History and
13   Geography teacher at Bell Middle School, which is in the San Diego Unified School
14   District (“SDUSD”). ECF No. 1-2 at 2. Ogunsalu had received a Preliminary Single
15   Subject Teaching Credential on July 18, 2013, which was set to expire on June 1, 2016.
16   Id.
17         Defendant Ani Kindall is General Counsel for the CTC. FAC, ECF No. 9 at 2.
18   Defendant Adam Berg is an administrative law judge with OAH. Id. at 2. Defendant
19   Chara Crane is an Assistant Attorney General of the California Attorney General’s
20   Office. Id. at 2. Defendants CTC, OAG, and OAH are all state agencies. Id. at 3.
21         b.     Factual Allegations
22         On March 12, 2014, SDUSD notified Ogunsalu of non-reelection to his teaching
23   position at Bell Middle School. FAC, ECF No. 9 ¶ 44. Ogunsalu sent emails to the
24   SDUSD school board and the school principal, decrying the unlawfulness and
25   unconstitutionality of his non-reelection. Id. ¶¶ 48-50. On March 14, 2014, SDUSD
26   police seized Ogunsalu’s laptop and classroom keys, and escorted him off campus. Id.
27         In July 2014, Ogunsalu submitted his application for a Clear Single Subject
28   Teaching Credential, or “clear credential.” Id. ¶ 28; ECF No. 1-2 at 2. A clear credential

                                                  3
                                                                              3:17-cv-01766-GPC-AGS
 1   is a lifetime credential that may be issued if the holder applies and pays for a fee for
 2   renewal every five years and meets all professional fitness requirements. Cal. Educ.
 3   Code § 44251(b)(3).
 4         Though Ogunsalu was notified of his non-reelection in March 2014, he did not
 5   have a CTC hearing until February 2015. FAC ¶ 5. Ogunsalu claims that this excessive
 6   delay denied him procedural due process. Id. On February 18, 2015, a committee
 7   appointed by CTC recommended a 21-day suspension of Ogunsalu’s preliminary
 8   teaching credential. Id. ¶ 4. Defendant Kindall attended the hearing and questioned
 9   Ogunsalu regarding allegations by SDUSD of child abuse. Id. ¶ 25. Ogunsalu alleges
10   that the San Diego Police Department Child Protective Services investigated the claims
11   and cleared him of the allegations, and that such allegations are false. Id.
12         Shortly after the February 2015 committee meeting, Ogunsalu sent an email to
13   Kindall rejecting the recommendation for a 21-day suspension and claimed that the
14   recommendation was motivated by racism and prejudice. Id. ¶ 40. Ogunsalu alleges that
15   he exchanged contentious emails with Kindall. Id. ¶ 7. In March 2015, Ogunsalu sent
16   emails to CTC officials titled, “WHO is now guilty of unprofessional conduct?” and
17   “YOU KNOW EXACTLY WHAT TO DO.” Id. ¶ 41.
18         Ogunsalu appealed the committee’s recommendation of a suspension to OAH. Id.
19   ¶ 4. In the subsequent administrative proceedings, the Office of the Attorney General and
20   Crane sought revocation of Ogunsalu’s preliminary credential and denial of his then-
21   pending application for a clear credential, which was far beyond the CTC’s
22   recommendation of a 21-day suspension. Id. ¶¶ 4-6. Kindall, Crane, and Berg entered
23   into a conspiracy to revoke Ogunsalu’s credentials and deny his clear credential
24   application in retaliation for Ogunsalu’s emails. Id. ¶ 6-7, 40-41. Specifically,
25   Defendants contrived false allegations that Ogunsalu committed child abuse and harassed
26   students and teachers, as grounds for the revocation and denial of Ogunsalu’s credentials.
27   Id. ¶ 9, 26. CTC also alleged that Ogunsalu failed to disclose his non-reelection when he
28

                                                   4
                                                                               3:17-cv-01766-GPC-AGS
 1   submitted his application for a clear credential. Id. ¶ 29. However, Ogunsalu claims that
 2   he informed CTC of his non-reelection before submitting his application. Id. ¶ 30.
 3         Crane, Kindall, and the CTC’s executive director compiled every record possible
 4   on Ogunsalu, and scoured every data base and records sources, in order to justify the
 5   false accusations against him. Id. ¶ 41. Crane and Kindall also conspired with officials
 6   from SDUSD and Sweetwater Union High School District to falsify records that would
 7   justify revoking Ogunsalu’s credential. Id. ¶¶ 42, 43. In late 2016, an OAH settlement
 8   conference was held. Id. ¶ 5. Crane attempted to coerce Ogunsalu to accept the 21-day
 9   suspension or face additional discipline. Id.
10         A hearing was held before Defendant Berg on November 14 and 15, 2016. Id. ¶
11   51, 52. Berg was notified that Ogunsalu had filed a petition for writ of mandate to the
12   California Court of Appeals. Id. ¶ 51. Ogunsalu claims that the filing of this petition
13   should have stopped the administrative hearing. Id. Ogunsalu alleges Defendants
14   presented falsely contrived evidence and perjured testimony at the OAH hearing. Id. ¶
15   20. Ogunsalu further alleges that Defendants conspired to have his former students make
16   up allegations against him that had not been alleged when SDUSD decided to non-reelect
17   him. Id. ¶ 20.
18         Berg concluded that Ogunsalu harassed teachers and students at Bell Middle
19   School, engaged in unprofessional conduct, and posed a significant danger of harm to
20   students and staff. Id. ¶ 14. Berg further concluded that Ogunsalu’s preliminary
21   credential be revoked and his clear credential application should be denied, as it was the
22   only discipline that will adequately protect the public. Id.
23                                         DISCUSSION
24   A.    Defendant Crane’s Motion to Dismiss
25         1.     Legal Standard
26         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the
27   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “To
28   survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

                                                     5
                                                                             3:17-cv-01766-GPC-AGS
 1   as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
 2   U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547
 3   (2007)). A claim is facially plausible when the factual allegations permit “the court to
 4   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
 5   While a plaintiff need not give “detailed factual allegations,” a plaintiff must plead
 6   sufficient facts that, if true, “raise a right to relief above the speculative level.” Twombly,
 7   550 U.S. at 545.
 8         In reviewing a motion to dismiss under Rule 12(b)(6), the court must assume the
 9   truth of all factual allegations and must construe all inferences from them in the light
10   most favorable to the nonmoving party. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir.
11   2002); Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). Legal
12   conclusions, however, need not be taken as true merely because they are cast in the form
13   of factual allegations. Ileto v. Glock, Inc., 349 F.3d 1191, 1200 (9th Cir. 2003); W.
14   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).
15         2.     Analysis
16                a.     § 1983 claims
17         Crane contends that Ogunsalu’s claims against her arise from her participation in
18   the administrative proceedings against him, and she is thus absolutely immune from his §
19   1983 claims. “Absolute immunity extends to agency officials when they preside over
20   hearings, initiate agency adjudication, or otherwise perform functions analogous to
21   judges and prosecutors.” Romano v. Bible, 169 F.3d 1182, 1186 (9th Cir. 1999) (citing
22   Butz v. Economou, 438 U.S. 478, 514-15 (1978)); see also Olsen v. Idaho State Bd. Of
23   Medicine, 363 F.3d 916, 928–29 (9th Cir. 2004) (holding that a state medical board and
24   its counsel are immune from liability for claims arising from judicial actions in
25   disciplinary proceedings). Under the prosecutorial immunity doctrine, prosecutors are
26   entitled to absolute immunity in civil rights damage lawsuits when their prosecutorial
27   activities are “intimately associated with the judicial phase of the criminal process.”
28   Imbler v. Pachtman, 424 U.S. 409, 430 (1976). “A prosecutor is protected by absolute

                                                     6
                                                                                  3:17-cv-01766-GPC-AGS
 1   immunity from liability for damages under § 1983 ‘when performing the traditional
 2   functions of an advocate.’” Genzler v. Loganbach, 410 F.3d 630, 636 (9th Cir. 2005)
 3   (quoting Kalina v. Fletcher, 522 U.S. 118, 131 (1997)). While a prosecutor performing
 4   administrative or investigative functions are only entitled to qualified immunity,
 5   “evaluating evidence and interviewing witnesses” in preparation for trial is governed by
 6   absolute immunity. Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993). Additionally,
 7   “an agency attorney who arranges for the presentation of evidence on the record in the
 8   course of an adjudication is absolutely immune from suits based on the introduction of
 9   such evidence.” Butz, 438 U.S. at 517. Ogunsalu’s claims against Crane stem from her
10   participation in the administrative proceeding and her presentation of evidence in that
11   proceeding. She is therefore immune from Ogunsalu’s § 1983 claims.
12         Ogunsalu responds that Crane is not entitled to absolute immunity (1) because of
13   the Ex parte Young, 209 U.S. 123 (1908) exception to Eleventh Amendment immunity,
14   (2) because her actions were not prosecutorial in nature, and (3) because she had
15   knowledge that OAH action against Crane was “unlawful and unconstitutional.” ECF
16   No. 46 at 7:12-15.
17         First, Ex parte Young doctrine is a narrow exception to Eleventh Amendment
18   immunity which allows a plaintiff to sue official capacity defendants for an allegedly
19   ongoing violation of federal law seeking “prospective declaratory and injunctive relief
20   against state officers, sued in their official capacities, to enjoin an ongoing violation of
21   federal law.” Agua Caliente Band of Cahuilla Indians v. Hardin, 223 F.3d 1041, 1045
22   (9th Cir. 2000) (citing Ex parte Young, 209 U.S. 123, 155–56 (1908)). While prosecutors
23   may be sued for injunctive relief, see Ex parte Young, 209 U.S. at 155-56, prosecutors
24   receive absolute immunity from suits for money damages when conducting prosecutorial
25   tasks, Imbler, 424 U.S. at 423. Here, Plaintiff only seeks compensatory and punitive
26   damages against Crane, not injunctive relief. FAC, ECF No. 9 at p. 21. Therefore, the
27   exception in Ex parte Young does not apply, and Plaintiff’s argument is without support.
28

                                                    7
                                                                                3:17-cv-01766-GPC-AGS
 1         Second, viewing the allegations in the FAC in the light most favorable to Plaintiff,
 2   all of Crane’s alleged actions fall within the scope of absolute immunity. Plaintiff alleges
 3   that Crane was assigned to his case “[m]ore than a year after Plaintiff appealed the 21-
 4   day suspension recommendation of the CTC Committee.” FAC, ECF No. 9, ¶ 17.
 5   Although the remainder of Plaintiff’s allegations against Crane regarding Plaintiff’s
 6   federal claims are undated, they logically must have occurred after Crane was assigned to
 7   Plaintiff’s case. See id. ¶ 18–21, 26, 41–43, 47, 52, 55, Ct. 1 ¶ 2, Ct. 2 ¶ 8, Ct. 3 ¶ 1–7,
 8   Ct. 4 ¶ 2, Ct. 5 ¶ 2, 3, 6, Ct. 6 ¶ 2, 5. In a criminal case, whether or not a criminal
 9   complaint has been filed is a relevant factor in determining whether a prosecutors action
10   is protected by absolute immunity. Genzler, 410 F.3d at 640 (citing Kulwicki v. Dawson,
11   969 F.2d 1454, 1465 (3rd Cir. 1992)). So here, the fact that Crane’s actions were taken
12   well into the administrative process are relevant in showing that her actions were
13   protected by absolute immunity. A majority of Plaintiff’s factual allegations are in
14   support of his claim that Crane presented false allegations against him and suborned
15   perjury to support those allegations. See FAC, ECF No. 9, ¶¶ 11, 14, 20, 21, 26, 41, 42,
16   43, 47, 52, Ct. 3 ¶ 3, Ct 4 ¶ 2, Ct. 5 ¶ 2, 3. Soliciting false testimony from witnesses is
17   protected by absolute immunity as long as the conduct was associated with a judicial
18   proceeding. See Burns, 500 U.S. at 486, 490. The remainder of Plaintiff’s allegations are
19   either background information, or vague statements suggesting that Crane was part of a
20   conspiracy to revoke Plaintiff’s teaching credential. To the extent that these allegations
21   support a claim, Crane’s actions were lawyerly functions intimately tied to the judicial
22   process and she is absolutely immune. See Lacey v. Maricopa Cnty., 693 F.3d 896, 913
23   (9th Cir. 2012) (absolute immunity applies to “lawyerly functions of organizing and
24   analyzing evidence and law . . . presenting evidence and analysis to the courts and grand
25   juries on behalf of the government, [and] internal decisions and processes that determine
26   how those functions will be carried out”).
27         Third, Plaintiff claims that Crane had knowledge that the OAH’s actions against
28   Crane were “unlawful and unconstitutional.” But even if Plaintiff’s allegations are true,

                                                    8
                                                                                 3:17-cv-01766-GPC-AGS
 1   “[judicial] immunity . . . leave[s] the genuinely wronged defendant without civil redress
 2   against a prosecutor whose malicious or dishonest action deprives him of liberty.”
 3   Imbler, 424 U.S. at 427; Broam v. Bogan, 320 F.3d 1023, 1029 (9th Cir. 2003) (a
 4   “prosecutor is entitled to the protection of absolute immunity whether or not he or she
 5   violated the civil plaintiff's constitutional rights”). Whether or not Crane’s actions were
 6   illegal or unconstitutional is not salient. Because her actions were intimately tied to the
 7   judicial process, Crane is entitled to absolute immunity. Therefore, the Court GRANTS
 8   Defendant Crane’s motion to dismiss the § 1983 causes of action.
 9                b.     State Law Claims
10         Crane also moves to dismiss Ogunsalu’s state law claims against her. Crane
11   contends that Government Code section 821.6 bars liability for these claims. Section
12   821.6 provides, “[a] public employee is not liable for injury caused by his instituting or
13   prosecuting any judicial or administrative proceeding within the scope of his
14   employment, even if he acts maliciously and without probable cause.” Cal. Gov’t Code
15   § 821.6. This “immunity statute is given an ‘expansive interpretation’ in order to best
16   further the rationale of the immunity, that is to allow the free exercise of the prosecutor’s
17   discretion and protect public officers from harassment in the performance of their duties.”
18   Ingram v. Flippo, 74 Cal. App. 4th 1280, 1292 (1999) (citation omitted). “Section 821.6
19   is not limited to conduct occurring during formal proceedings. It also extends to actions
20   taken in preparation for formal proceedings. Because investigation is an essential step
21   toward the institution of formal proceedings, it is also cloaked with immunity.” Javor v.
22   Taggart, 98 Cal. App. 4th 795, 808 (2002) (citation and quotation marks omitted).
23         Ogansalu argues that Sullivan v. Cnty. of Los Angeles, which “confin[es] [section
24   821.6’s] reach to malicious prosecution actions,” renders section 821.6 inapplicable to his
25   claims. 12 Cal.3d 710, 721 (1974). In that case, the court decided “that the Legislature
26   intended the section to protect public employees from liability only for malicious
27   prosecution and not for false imprisonment.” Id. at 719 (emphasis in original). Although
28   the California Courts of Appeals have interpreted the rule more expansively, a court

                                                   9
                                                                               3:17-cv-01766-GPC-AGS
 1   “must determine what meaning the state’s highest court would give the statute in
 2   question.” Goldman v. Standard Ins. Co., 341 F.3d 1023, 1026 (9th Cir. 2003). The
 3   Ninth Circuit believes that “the California Supreme Court would adhere to Sullivan even
 4   though California Courts of Appeal have strayed from it.” Garmon v. Cnty. of Los
 5   Angeles, 828 F.3d 837, 847 (9th Cir. 2016).
 6         In Garmon, the plaintiff alleged state law violations of Article I, § 13, of the
 7   California Constitution which prohibits unreasonable searches and seizures, and
 8   California Civil Code § 51 which bars discrimination based on sex, race, color, religion,
 9   ancestry, national origin or disability. Garmon v Cnty of Los Angeles, No. CV 10-6609-
10   SJO(PJW), 2011 WL 6257150, at *1 (C.D. Cal. Oct. 18, 2011). The plaintiff alleged that
11   “defendants violated her constitutional rights when they obtained and used her medical
12   records in connection with the prosecution of her son.” Id. at *5. The Ninth Circuit
13   stated it must follow the California Supreme Court’s application of § 821.6 as held in
14   Sullivan and reversed the district court’s dismissal of state law claims because they were
15   not malicious prosecution claims. Garmon, 828 F.3d at 847. This included a claim
16   where the Ninth Circuit held that the prosecutor was entitled to absolute immunity for
17   issuing a subpoena duces tecum for the § 1983 claims but not the state law claims under §
18   821.6. Id. at 844.
19         Because the Court is bound by the Ninth Circuit ruling in Garmon, the Court
20   concludes that Crane is not immune for the state law causes of action of civil conspiracy
21   and intentional infliction of emotional distress as they are not claims for malicious
22   prosecution. The Court DENIES Defendant’s motion based on state law immunity under
23   § 821.6.
24         In addition, Defendant argues the FAC should be dismissed because Plaintiff failed
25   to plead compliance with the Government Tort Claims Act (GTCA), codified under
26   California Government Code §§ 900 et. seq. Wood v. Riverside Gen. Hosp., 25 Cal. App.
27   4th 1113, 1119 (1994) (“The timely filing of a claim [under the GTCA] is an essential
28   element of a cause of action against a public entity and failure to allege compliance with

                                                   10
                                                                               3:17-cv-01766-GPC-AGS
 1   the claims statute renders the complaint subject to general demurrer”). “Under the
 2   Government Claims Act, no person may sue a public entity or public employee for
 3   ‘money or damages’ unless a timely written claim has been presented to and denied by
 4   the public entity.” Calderon v. United States, Case No. 17cv40-BAM, 2018 WL
 5   5906064, at *3 (E.D. Cal. Nov. 9, 2018) (citing Cal. Gov’t Code § 945.4; Curtis T. v.
 6   County of Los Angeles, 123 Cal. App. 4th 1405 (2004)). The failure to timely file a claim
 7   with the public entity bars suit against the entity. State of California v. Superior Ct., 32
 8   Cal. 4th 1234, 1237 (2004). Therefore, if “a civil complaint does not affirmatively allege
 9   compliance with the claim presentation requirements, or allege facts showing that
10   applicability of recognized exception or excuse for noncompliance, it must be
11   dismissed.” Martinez v. Englert, No. 10cv1569-AWI-DLB PC, 2012 WL 3689818, at *7
12   (E.D. Cal. Aug. 24, 2012). Plaintiff argues that emails sent to Crane and the other
13   defendants provided the defendants with notice that he intended to file a lawsuit against
14   them. Sending emails does not constitute compliance with the provisions of the GTCA.
15   The statute requires that a claim be made with the Department of General Services. Cal.
16   Gov’t Code § 915(b). Because the FAC does not plead compliance with the GTCA, the
17   Court GRANTS Defendant’s motion to dismiss.
18                c.     Leave to Amend
19          Crane asserts that leave to amend should not be granted. “Pro se plaintiffs should
20   be given an opportunity to amend their complaints to overcome any deficiencies unless it
21   clearly appears the deficiency cannot be overcome by amendment.” Ashelman v. Pope,
22   793 F.2d 1072, 1078 (9th Cir. 1986) (en banc). Ogunsalu’s § 1983 claims against Crane
23   arise from actions for which she is entitled to prosecutorial immunity. It is clear that any
24   amendment to Ogunsalu’s pleading would not overcome this immunity as to the federal
25   causes of action. Accordingly, the Court dismisses with prejudice Ogunsalu’s claims
26   against Crane on the § 1983 claims.
27   ////
28   ////

                                                   11
                                                                               3:17-cv-01766-GPC-AGS
 1                d.     Supplemental Jurisdiction
 2         Under 28 U.S.C. § 1367(c), a district court may decline to exercise supplemental
 3   jurisdiction over state law claims if the “district court has dismissed all claims over which
 4   it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). “[I]n the usual case in which all
 5   federal-law claims are eliminated before trial, the balance of factors to be considered
 6   under the pendent jurisdiction doctrine—judicial economy, convenience, fairness, and
 7   comity—will point toward declining to exercise jurisdiction over the remaining state-law
 8   claims.” Sanford v. Memberworks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (citation
 9   omitted).
10         Here, the federal causes of action have been dismissed with prejudice and the case
11   is still in its early stages as no answers have been filed. There is no compelling reason to
12   exercise supplemental jurisdiction over the state law claims. Accordingly, the Court
13   declines to exercise supplemental jurisdiction over the state law claims as to Crane and
14   dismisses the FAC. See Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir. 2001) (upholding
15   district court's refusal to exercise supplemental jurisdiction over state claims after
16   dismissing federal claims, including dismissal of § 1983 claim for failure to state a
17   claim); San Pedro Hotel Co., Inc. v. City of Los Angeles, 159 F.3d 470, 478 (9th Cir.
18   1998) (district court did not abuse its discretion by failing to provide explanation when it
19   declined jurisdiction under § 1367(c)).
20   B.    Plaintiff’s Motion for Reconsideration
21         Plaintiff also moves for reconsideration of the Court’s order dismissing defendants
22   CTC, OAH, Berg and Kindall. ECF Nos. 25, 31. A motion for reconsideration, under
23   Rule 59(e), is “appropriate if the district court (1) is presented with newly discovered
24   evidence; (2) committed clear error or the initial decision was manifestly unjust, or (3) if
25   there is an intervening change in controlling law.” Sch. Dist. No. 1J, Multnomah Cnty,
26   Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); see also Ybarra v. McDaniel, 656
27   F.3d 984, 998 (9th Cir. 2011). “[R]econsideration of a judgment after its entry is an
28   extraordinary remedy which should be used sparingly.” McDowell v. Calderon, 197 F.3d

                                                   12
                                                                                3:17-cv-01766-GPC-AGS
 1   1253, 1255 n. 1 (9th Cir. 1999) (quoting 11 Charles Alan Wright, Arthur R. Miller &
 2   Mary Kay Kane, Federal Practice and Procedure § 2810.1 (2d ed. 1995)). Rule 59(e)
 3   “may not be used to relitigate old matters, or to raise arguments or present evidence that
 4   could have been raised prior to the entry of judgment.” Exxon Shipping Co. v. Baker, 554
 5   U.S. 471, 485 n. 5 (2008) (citation omitted).
 6          Plaintiff’s motion for reconsideration amounts to an attempt to relitigate the
 7   Court’s decision. Plaintiff argues that the decision contained clear error, but fails to
 8   identify that error, instead arguing the already decided issue of whether Berg and Kindall
 9   acted outside their jurisdiction.
10          Relying on Pulliam v. Allen, 466 U.S. 522 (1984), Plaintiff additionally argues that
11   the Court erroneously dismissed his claims for injunctive relief as to Berg because those
12   claims were not barred by absolute immunity. While judges are absolutely immune from
13   civil liability for damages for acts performed in their judicial capacity, Romano, 169 F.3d
14   at 1186, in Pulliam, the U.S. Supreme Court held that judicial immunity does not bar
15   claims for injunctive relief in § 1983 actions. Pulliam v. Allen, 466 U.S. 522, 541-42
16   (1984) (“[w]e conclude that judicial immunity is not a bar to prospective injunctive relief
17   against a judicial officer acting in her judicial capacity.”); see also Ashelman, 793 F.2d at
18   1075. Section 1983 now provides, “in any action brought against a judicial officer for an
19   act or omission taken in such officer's judicial capacity, injunctive relief shall not be
20   granted unless a declaratory decree was violated or declaratory relief was unavailable.”1
21   42 U.S.C. § 1983. Here, Plaintiff does not assert any claims in violation of a declaratory
22   decree or that declaratory relief was not available. Therefore, the Court DENIES
23   Plaintiff’s motion for reconsideration.
24
25
     1
26    In 1996, Congress amended § 1983 to abrogate the holding in Pulliam. Haas v. Wisconsin, 109 F.
     App'x 107, 114 (7th Cir. 2004) (“This amendment was intended to overrule the Supreme Court's
27   decision in [Pulliam ].”); Yellen v. Hara, Civil No. 15-300 JMS-KSC, 2015 WL 4877805, at *6 (D.
     Haw. Aug. 13, 2015) (“Congress responded to Pulliam in 1996 by amended § 1983 to abrogate its
28   holding”).

                                                      13
                                                                                    3:17-cv-01766-GPC-AGS
 1   C.     Plaintiff’s Motion to Compel Service
 2          On November 19, 2018, Plaintiff filed a Motion to Compel Service on Defendant
 3   Chara Crane. ECF No. 28. No response was filed. In his motion, Plaintiffs seeks the
 4   Court to direct Crane to accept the properly served complaint and summons by the U.S.
 5   Marshals. Crane has not disputed the service on her, and in fact, filed a motion to dismiss
 6   Plaintiff’s FAC. Thus, the Court DENIES Plaintiff’s motion as moot.
 7   D.     Plaintiff’s Motion for Entry of Default Judgment
 8          On December 4, 2018 Plaintiff filed his Motion for Entry of Default Final
 9   Judgment Against Defendant Chara Crane. ECF No. 37. Crane filed a response on
10   December 21, 2018. ECF No. 50.
11          Rule 55 requires a “two-step process”: a plaintiff must first seek a clerk’s entry of
12   default, and then once that is entered, a plaintiff may file a motion for the entry of default
13   judgment. See Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986) (“Eitel apparently
14   fails to understand the two-step process required by Rule 55.”); Symantec Corp. v. Global
15   Impact, Inc., 559 F.3d 922, 923 (9th Cir. 2009) (noting that Rules 55(a) and (b) provide a
16   two-step process for obtaining a default judgment); see also Norman v. Small, No.
17   09cv2235 WQH, 2010 WL 5173683, at *2 (S.D. Cal. Dec. 14, 2010) (unpublished)
18   (denying plaintiff's motion for default judgment because the clerk had not yet entered a
19   default). Here, no entry of default has been filed. Thus, Plaintiff’s motion for default
20   judgment is procedurally improper and the Court DENIES the motion for entry of default
21   judgment.
22                                         CONCLUSION
23          For the reasons expressed above, the Court GRANTS Defendant Crane’s motion
24   to dismiss and Plaintiff Cornelius Oluseyi Ogunsalu’s § 1983 claims against Defendant
25   Chara Crane are DISMISSED WITH PREJUDICE. The Court also DISMISSES the
26   state law claims and also DECLINES to exercise supplemental jurisdiction over them.
27   ////
28   ////

                                                   14
                                                                               3:17-cv-01766-GPC-AGS
 1   In addition, the Court also DENIES Plaintiff’s Motion to Alter or Amend the Judgment,
 2   Motion to Compel Service and Motion for Entry of Default Judgment.
 3         IT IS SO ORDERED.
 4   Dated: April 3, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               15
                                                                          3:17-cv-01766-GPC-AGS
